ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant again complains relative to the sufficiency of the circumstances proven herein to have excluded every other reasonable hypothesis than that of his guilt.
It is probably necessary to set forth some of the proof. It *275is shown that an inspector for the Texas Liquor Control Board drove out to a place called the “Highway 80 Club” in Nolan County. He got out of a taxicab and went into such club. He rang the door buzzer and a short man opened the door, told him to come in and asked him what he wanted. The agent went into the back door thereof, into a little hall and through another door into a small room that had a studio couch, divan and chair therein. The man who invited the agent in was dressed in a loud sport shirt. He was an elderly man and weighed about 185 or 190 pounds. He had on a loud-colored sport shirt with short sleeves. This .man asked the agent what type of whisky he wanted. The agent asked him what he had, and the man with the loud shirt gave him the names of several brands. The agent said he wanted a bottle of James E. Pepper. The man with the sport shirt on then turned and looked towards the door and said, “Earl, get a pint of Pepper” for which he requested $5.00 in payment. The agent was standing in front of the door, and in a matter of seconds a man handed him out a pint of James E. Pepper Whisky through a little slot or hole, and the agent could see that the man had on a white shirt. The agent handed him a $10.00 bill, and the man with the white shirt on handed him a $5.00 bill in change and also handed him the whisky, at which time the agent pulled out his badge and identified himself to this man standing in the door with the loud shirt on. There was a woman standing in the door, and she hollered “Liquor Board” at the time the agent pulled out his badge. The man with the sport shirt on turned to the wall and pushed a small button about six or seven feet up on the wall. It buzzed and the agent heard a crash which sounded as though it was in the adjoining room. The agent then walked to the door and called another agent who was outside waiting for him. He turned around and saw appellant walk from this adjoining room. He walked to a table and sat down. There were three people present beside the agent, namely, the lady who hollered, “Liquor Board,” the man with a loud sport shirt on, and the appellant. Two other officers came in immediately thereafter. There was evidence that the woman present was the appellant’s wife. After the appellant was taken to jail the two officers stayed out there. The witness testified that there was only one man there besides the man with the loud sport shirt on and that was the man who had on a white shirt with long sleeves. The appellant was the only one out there with the long-sleeved white shirt on.
We think the; testimony is sufficient to show that the man *276who handed the whisky to the Texas Liquor Control Board Agent through a slot in the door had on a white shirt with long sleeves; that there was no one else in the building except the lady, the man with the loud sport shirt on, and the man who was called Earl by his co-actor in this matter, who produced the liquor that was sold upon the request therefor. We also think that the testimony herein, although circumtsantial, would establish the fact that the appellant was the man whose arm came out of the slot and who handed the whisky to the agent. We think that such testimony as a whole excluded any other reasonable hypothesis than that of the appellant's guilt.
Under the testimony presented to us, we think the motion for rehearing should be overruled, and it is so ordered.